—Judgment unanimously affirmed. Memorandum: The record establishes that defendant knowingly, voluntarily and intelligently waived his right to appeal as part of the plea bargain (see, People v Callahan, 80 NY2d 273). That waiver did not encompass, however, the challenge of defendant to the voluntariness of his plea (see, People v Francabandera, 33 NY2d 429, 434, n 2; People v Hampton, 203 AD2d 908 [decided herewith]; see, e.g., People v Griggs, 199 AD2d 1073; People v Przesiak, 198 AD2d 915). We reject the contention of defendant that the court should have granted his motion to withdraw his plea of guilty because it was not knowing, voluntary and intelligent. Moreover, contrary to defendant’s contention, the record reflects that defendant was afforded a reasonable opportunity to present the grounds and state the reasons for his withdrawal motion and neither further inquiry nor an evidentiary hearing was required (see, People v Frederick, 45 NY2d 520, 525; People v Tinsley, 35 NY2d 926, 927; People v Alfieri, 201 AD2d *909935; People v McNair [appeal No. 1], 186 AD2d 1089, lv denied 80 NY2d 1028). (Appeal from Judgment of Monroe County Court, Connell, J. — Rape, 1st Degree.) Present — Denman, P. J., Balio, Lawton, Doerr and Davis, JJ.